                Case 1:20-cr-00084-LO Document 4 Filed 04/23/20 Page 1 of 1 PageID# 5
AO 458 (Rev. 01/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                          for the
                                                Eastern District
                                             __________  DistrictofofVirginia
                                                                      __________


                        United States                           )
                             Plaintiff                          )
                                v.                              )      Case No.    1:20-cr-84 (LO)
                Garrison Kenneth Courtney                       )
                            Defendant                           )

                                               APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am authorized to practice in this court, and I appear in this case as counsel for:

         The United States of America                                                                                  .


Date:         04/23/2020                                                                            /s/
                                                                                           Attorney’s signature

                                                                            Heidi Boutros Gesch (NY Bar No: 5067764)
                                                                                      Printed name and bar number



                                                                                       2100 Jamieson Avenue
                                                                                        Alexandria, VA 22314
                                                                                                  Address

                                                                                       Heidi.Gesch@usdoj.gov
                                                                                             E-mail address

                                                                                           (703) 299-3949
                                                                                           Telephone number

                                                                                           (703) 299-3980
                                                                                                 FAX number
